Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Filter Device for Fluid Flow in an Analyzing Instrument”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “securing a filtering device proximate to a chamber” which is unclear as to whether the step requires the result of a “filtering device proximate to a chamber”  or a step of a connector between the filtering device and the chamber to provide a step of “securing the filtering device proximate to a chamber”.

Claim 5 cites the elements of a sample container, an aspiration device,  a chamber and the details of  a filter without fluidically connecting them for the fluid to pass through the filter. The filter is a fluid filter without structure for fluid flow which is unclear as to the relationship of the sample container to the filter.

Claim 9 recites the limitation “oversized particles at least partially generated from a sample container as an aspiration device pierces the sample container to aspirate at least a portion of the sample from the sample container” which is unclear what happens with the sample after the aspiration device pierces the sample container.  The limitation should include the flow or injection of the fluid into the chamber.
  
All dependent claims are rejected for their dependence on a rejected base claim.
                      	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 4 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Thomas (US 20140170739:”Thomas”).
Claim 1. Thomas discloses a method of filtering [0003:  disclosure is directed to an inline filter for a flow cytometer] a sample (Fig. 1: sample in 110) in an analyzing instrument (Figs. 1 & 2: 100), the method comprising: securing a filtering device (Figs. 1 & 2:  102 filter) proximate to a chamber (Fig. 1:  114 with proximate filter 102)[0043: provide a fluid path between the fluid transfer system 114 and the inline filter 102], the filtering device (Figs. 1 & 2:  102 filter) configured to prevent at least some of oversized particles from passing therethrough [0020:  The instrument includes a fluid circuit 101 that delivers a fluid through the protected aperture 104. The protected aperture 104 has a reduced size that may become clogged by particles contained in the sample. An inline filter 102 is positioned upstream of the protected aperture 104 to block the passage of those particles, thereby protecting the protected aperture 104 from clogging]; and connecting a flow tube (Figs. 1 & 2: fluid circuit 101) to an outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114)[0038] of the chamber (Fig. 1:  114) [0038], to form a fluid communication path [0037:  the flow cytometer includes the sample source 110, the fluid transfer system 114, the inline filter 102, the flow cell 116] between the chamber (Fig. 1:  114) and a sample (Fig. 1: sample in 110) analyzing device (Figs. 2: 132 & 136)[0037]. 
 
Claim 2. Dependent on the method of claim 1. Thomas further discloses a filtering device (Figs. 1 & 2:  102 filter) includes securing a filtering device (Figs. 1 & 2:  172 filter in 102) within (Fig. 6: 172 filter within 102) [0037-0038] a flow tube (Figs. 1 & 2: fluid circuit 101) a first end of the flow tube (Figs. 1 & 2: top of fluid circuit 101) and connecting a flow tube (Fig. 2: fluid circuit 101) includes connecting the first end  (Figs. 1 & 2: top of fluid circuit 101) of the flow tube (Fig. 2: fluid circuit 101) to the outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114)[0038] of the chamber (Fig. 1:  114) (Fig. 6: 172 filter within 102) [0037-0038].

Claim 4. Dependent on the method of claim 1.  Thomas further discloses supplying a fluid backward [0042: The sheath fluid and any remaining particles are can then be directed to a waste receptacle, such as one of the collection receptacles 120, or another receptacle. The backflushing operation draws the sheath fluid through the inline filter 102 at a sufficient velocity that any particles trapped in the inline filter are dislodged from the inline filter 102] to the chamber (Fig. 1:  114) to clean the chamber (Fig. 1:  114) and remove the oversized particles caught by the filtering device (Figs. 1 & 2:  172 filter in 102)[0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 9, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20140170739: ”Thomas”) in view of Li (US 20080098828: “Li”).
 
Claim 3. Dependent on the method of claim 1.  Thomas further discloses piercing a sample container (Fig. 1: sample container 110) with an aspiration device (112)[0019: a sample source 110, a sample aspiration needle 112]; as the aspiration device (112)[0019:  a sample source 110, a sample aspiration needle 112], aspirating at least a portion of the sample (Fig. 1: sample in 110) from the sample container (Fig. 1: sample container 110) [0019], the at least a portion of the sampling including a least a portion of the oversized particles [0020:  The instrument includes a fluid circuit 101 that delivers a fluid through the protected aperture 104. The protected aperture 104 has a reduced size that may become clogged by particles contained in the sample. An inline filter 102 is positioned upstream of the protected aperture 104 to block the passage of those particles, thereby protecting the protected aperture 104 from clogging];(Fig. 1:  114) (Fig. 6: 172 filter within 102) [0037-0038]; and supplying the at least a portion of the sample (Fig. 1: sample in 110) from the chamber (Fig. 1:  114) (Fig. 6: 172 filter within 102) [0037-0038] to the sample analyzing device (Figs. 2: 132 & 136)[0037] through the filtering device  (Figs. 1 & 2:  172 filter in 102)[0037]. 

A probe an aspiration device, pierces the sample container; the oversized particles at least partially generated from the sample container the oversized particles at least partially generated from the sample container inserting the probe through an inlet port of the chamber; dispensing the at least a portion of the sample into the chamber.


Li teaches an apparatus for aspirating uses a probe an aspiration device then moving the probe to dispense the sample fluid through injection into a sample chamber of an analytical instrument, (e.g., a hematology instrument). Li further teaches a probe (AP) configured to pierce the sample container and aspirate at least a portion of the sample from the sample container [0021 the aspiration probe and its rigidly connected BSV are mounted for lateral movement, i.e., movement perpendicular to the vertical direction in which they move to access sample in a container, whereby the aspirating probe can dispense its sample aliquots into chambers laterally spaced from the sample container]; the oversized particles at least partially generated from the sample container the oversized particles at least partially generated from the sample container inserting the probe through an inlet port of the chamber [0004 the analyzer automatically transports it to an aspiration station where the sharpened tip of an aspiration probe pierces the seal (typically a rubber stopper) and enters the sample volume. After aspirating a portion of the sample from its container, relatively tiny aliquots of the sample, each having a volume of between, say, 1 and 30 microliters, are subsequently dispensed to different reaction chambers and/or baths within the analyzer for processing and/or analysis. While some quantitative analyses, e.g., red and white blood cell counts] the probe (AP) and insert the probe (AP) through the inlet port of the chamber (chambers RC1-RC4) [0021 the aspiration probe and its rigidly connected BSV are mounted for lateral movement, i.e., movement perpendicular to the vertical direction in which they move to access sample in a container, whereby the aspirating probe can dispense its sample aliquots into chambers laterally spaced from the sample container]  to dispense the at least a portion of the sample into the chamber [0024 Thus, the aspiration probe of apparatus 20 is movable to both aspirate and move to dispense sample material]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li’s automated movable probe for aspirating and injecting a sample into a chamber  with Thomas’s samples, filter, flowtube and analysis system because an automated aspiration probe that is moveable to dispense a sample through injection into a sample chamber improves the reliability and accuracy of testing of samples by providing repeatable precision aspiration and injection of the sample into a sample chamber fluidly connected to a device for delivering an accurate volume of the sample to an analysis device [Li 0015].
 
Claim 5.  Thomas discloses a filtering device (Figs. 1 & 2:  102 filter) for filtering a sample (Fig. 1: sample in 110)  in a hematology analyzer [0003:  disclosure is directed to an inline filter for a flow cytometer] in an analyzing instrument [0003:  disclosure is directed to an inline filter for a flow cytometer], the filtering device (Figs. 1 & 2:  102 filter) comprising: a plate (Figs. 4-6: plate 172) having a plurality of apertures (Figs. 4 & 5: apertures 174 in plate 172)[0049:  The apertures 174 are sized small enough to block particles from passing through that are likely to clog the protected aperture 104, shown in FIGS. 1-3, but are sized large enough that they do not block the particles of interest] configured to prevent at least some of oversized particles from passing therethrough while enabling particles to be analyzed to pass therethrough [0020:   a fluid circuit 101 that delivers a fluid through the protected aperture 104. The protected aperture 104 has a reduced size that may become clogged by particles contained in the sample. An inline filter 102 is positioned upstream of the protected aperture 104 to block the passage of those particles, thereby protecting the protected aperture 104 from clogging], as an aspiration device (112)[0019: a sample source 110, a sample aspiration needle 112],  pierces the sample container (Fig. 1: sample container 110), the plate (Figs. 4-6: plate 172)  configured to be secured proximate to an outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114)[0038] of a chamber (Fig. 1:  114).  The preamble cites a specific intended use of a hematology analyzer where the structure holds less patentable weight.  If Applicant intends to limit the analyzer to hematology it is recommended it is also cited in the body of the claim.  Thomas does not explicitly disclose:
the oversized particles at least partially generated from a sample container

Li teaches an apparatus for aspirating uses a probe an aspiration device then moving the probe to dispense the sample fluid through injection into a sample chamber of an analytical instrument, (e.g., a hematology instrument) the oversized particles at least partially generated from the sample [0004 the analyzer automatically transports it to an aspiration station where the sharpened tip of an aspiration probe pierces the seal (typically a rubber stopper) and enters the sample volume. After aspirating a portion of the sample from its container, relatively tiny aliquots of the sample, each having a volume of between, say, 1 and 30 microliters, are subsequently dispensed to different reaction chambers and/or baths within the analyzer for processing and/or analysis. While some quantitative analyses, e.g., red and white blood cell counts] the probe (AP) and insert the probe (AP).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li’s automated movable probe for aspirating and injecting a sample into a chamber with Thomas’s samples, filter, flowtube and analysis system because an automated aspiration probe that is moveable to dispense a sample through injection into a sample chamber improves the reliability and accuracy of testing of samples by providing repeatable precision aspiration and injection of the sample into a sample chamber fluidly connected to a device for delivering an accurate volume of the sample to an analysis device [Li 0015].

Claim 6. Dependent on the filtering device (Figs. 1 & 2:  102 filter) of claim 5.  Thomas further discloses the plate (Figs. 4-6: plate 172) is secured within a flow tube (Fig. 2: fluid circuit 101) adjacent the outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114)[0038] of the chamber (Fig. 1:  114), the flow tube (Fig. 2: fluid circuit 101) forming a fluid communication between the chamber (Fig. 1:  114) and a flow cell (Fig. 1: 116: flow cell) [0037:  the flow cytometer includes the sample source 110, the fluid transfer system 114, the inline filter 102, the flow cell 116].  

Claim 9.  Thomas discloses a system (Fig. 1:  100)  for filtering a sample [0003:  disclosure is directed to an inline filter for a flow cytometer] in an analyzing instrument [0003:  disclosure is directed to an inline filter for a flow cytometer], the system comprising: a flow tube (Figs. 1 & 2: fluid circuit 101) fitting to an outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114)[0038] of a chamber (Fig. 1:  114) [0038:  through the conduits 152 and valves 154 of the fluid transfer system 114, through the inline filter 102 and the flow cell 116], and configured to form a fluid communication path [0037-0038] between the chamber (Fig. 1:  114) and a sample analyzing device (Figs. 2: 132 & 136)[0037-0038]; and a filtering device (Figs. 1 & 2:  102 filter) arranged proximate to the chamber (Fig. 1:  114 with proximate filter 102) [0038:  through the conduits 152 and valves 154 of the fluid transfer system 114, through the inline filter 102 and the flow cell 116],], the filtering device (Figs. 1 & 2:  102 filter) configured to prevent at least some of oversized particles from passing therethrough while enabling particles to be analyzed to pass therethrough [0020:  The instrument includes a fluid circuit 101 that delivers a fluid through the protected aperture 104. The protected aperture 104 has a reduced size that may become clogged by particles contained in the sample. An inline filter 102 is positioned upstream of the protected aperture 104 to block the passage of those particles, thereby protecting the protected aperture 104 from clogging], the oversized particles at least partially generated from a sample container (Fig. 1: sample in 110) as an aspiration device (112)[0019: a sample source 110, a sample aspiration needle 112], to aspirate at least a portion of the sample (Fig. 1: sample in 110)  from the sample container (Fig. 1: sample in 110).   Thomas does not explicitly disclose:
pierces the sample container to aspirate at least a portion of the sample from the sample container.  

Li teaches an apparatus for aspirating uses a probe an aspiration device then moving the probe to dispense the sample fluid through injection into a sample chamber of an analytical instrument, (e.g., a hematology instrument). Li further teaches a probe (AP) configured to pierce the sample container and aspirate at least a portion of the sample from the sample container [0021 the aspiration probe and its rigidly connected BSV are mounted for lateral movement, i.e., movement perpendicular to the vertical direction in which they move to access sample in a container, whereby the aspirating probe can dispense its sample aliquots into chambers laterally spaced from the sample container].

Claim 10. Dependent on the system of claim 9. Thomas further discloses the filtering device (Figs. 1 & 2:  102 filter) is arranged within the flow tube (Fig. 2: fluid circuit 101) adjacent the outlet port (Fig. 1: top of fluid circuit 101 connected to chamber 114) [0038:  through the conduits 152 and valves 154 of the fluid transfer system 114, through the inline filter 102 and the flow cell 116] of the chamber (Fig. 1:  114). 

Claim 12. Dependent on the system of claim 9. Thomas further discloses the filtering device (Figs. 1 & 2:  102 filter) includes a body  (Figs. 4-6: plate 172) having a plurality of apertures  (Figs. 4 & 5: apertures 174 in plate 172)[0049:  The apertures 174 are sized small enough to block particles from passing through that are likely to clog the protected aperture 104, shown in FIGS. 1-3, but are sized large enough that they do not block the particles of interest].

Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Li and in further view of Roper (US 20120308445; “Roper”).

Claims 8 &11. Dependent on the filtering device (Figs. 1 & 2:  102 filter) of respective claims 7 & 9. Thomas does not explicitly disclose: 
the plate is placed within the chamber and within the outlet port

Roper teaches an automated biological processing systems can process samples for immunostaining and in situ DNA analysis, Roper further teaches a filtering device plate (Fig. 10 421) is arranged within (503) the chamber (427) [0066] and within the outlet port (Fig. 10: 421 in port 503).

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use Roper’s arrangement of a filter in an outlet of a chamber for performing specimen analysis with the cutlets of Thomas's, as modified, chambers because the arrangement reduces the size of the apparatus where space efficiency is at a premium.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Li and in further view of Negersmith (US 5064542: “Negersmith”).

Claim 7. Dependent on the filtering device (Figs. 1 & 2:  102 filter) of claim 5. Thomas does not explicitly disclose: 
the plate is secured at an end of the output port of the chamber.  

Negersmith teaches a method for filtering a whole blood sample using a filter element constructed and arranged to block the passage of fibrous and particulate matter [Abstract].  Negersmith further teaches the plate (Fig. 2: plate 66 with apertures 70) is secured [Col. 6 lines 25-40:  the coupling is positioned so that the threads 24 thereon engage the mating threads 52 of the complementary member 38 and the coupling is then tightened into the complementary member to firmly press the flared ends 14 and 58 of the conduits against the opposed surfaces of the filter mount as depicted in FIG. 2 to form an extremely fluid-tight juncture] at an end of the output port  (Fig. 2: 20 filter mount) of the chamber (Fig. 2: 38).

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20090068062 
Jafari; Nasser et al.
simultaneous detection of multiple analytes in a sample.
US 20100152042 
Do; Bao Trong et al.
methods for ultrasonically mixing a first and second formulation using an ultrasonic mixing system to p
US 20130045523 
Leach; Michael D. et al.
A clotting serum production device including a main chamber, an inlet housing, and an outlet port.
US 20060269446 
Gilbert; John R. et al.
A single disposable cartridge for performing a process on a particle, such as particle sorting, encapsulates all fluid contact surfaces in the cartridge for use with microfluidic particle processing technology.
US 5064542 
Negersmith; Kent M. et al.
filtering a whole blood sample using a filter element constructed and arranged to block the passage of fibrous and particulate matter which may be present in a liquid sample, such as a whole blood sample, while allowing the blood cells t
US 5567309 
Classon; Robert J. et al.
 improved filtration device capable of filtering and storing liquid which can then be removed from the device for analysis
US 6211956 
Nicoli; David F.
 automatic dilution system and method provides optimal dilution factor DF for a sample suspension containing particles mixed with a diluen
US 20080098828  
CANO J M et al.
A shear valve assembly has confronting and contiguous valve pads arranged side-by-side. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855